Citation Nr: 0429525	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  04-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.B.




ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1940 to December 
1946 and from August 1950 to February 1952.  He died in March 
2002.  The appellant (also referred to as "claimant") is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  A videoconference hearing was 
conducted before the undersigned Acting Veterans' Law Judge 
in June 2004.  


FINDINGS OF FACT

1.  The veteran died in March 2002.  The cause of death 
listed on the death certificate was arteriosclerotic heart 
disease.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.  

3.  The weight of the competent medical evidence shows that 
the arteriosclerotic heart disease that caused the veteran's 
death did not have its origins in service.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 3.312 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appellant and her representative have been provided with 
a copy of the appealed April 2003 rating decision and a 
January 2004 statement of the case that discussed the 
pertinent evidence, and the laws and regulations related to 
the claim for service connection for the cause of the 
veteran's death.  Moreover, these documents essentially 
notified them of the evidence needed by the appellant to 
prevail on her claim.  

In addition, in an October 2002 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  The appellant was told that she needed evidence 
showing a relationship between the veteran's death and 
service, in particular rheumatic heart disease that occurred 
during service.  

As it pertained to respective responsibilities, the appellant 
was told that VA had already received the veteran's service 
medical records and his death certificate.  She was also told 
that VA would obtain all medical records that she told them 
about, and that VA would get a medical opinion if it were 
necessary.  She was informed to provide information so that 
VA could obtain relevant treatment records.  In this regard, 
she was told to complete, sign, and return the enclosed VA 
Form 21-4142, Authorization for Release of Information, for 
any private health care provider she wished VA to obtain 
records.  The appellant was further informed that she could 
submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, and notice letter dated in 
October 2002 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording the claimant an opportunity to submit 
all pertinent evidence pertaining to her claim that she might 
have), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that there was no defect with respect to the 
timing of the VCAA notice requirement.  The notice was 
provided to the appellant in October 2002, prior to the first 
AOJ adjudication of the claim.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, including at a personal hearing, and to respond 
to VA notices; therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports, and a VA 
examination report.  The appellant has not identified any 
additional evidence pertinent to her claim that is not 
already of record, and there are no additional records to 
obtain.  Moreover, as noted above, the appellant has been 
informed of the type of evidence necessary to substantiate 
her claim, as well as the respective responsibilities of 
herself and VA as it pertains to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

During the veteran's lifetime, service connection was not 
established for any disability.  The veteran died in March 
2002 at the age of 78.  The death certificate indicates that 
the veteran died at home and that no autopsy was performed.  
The death certificate states that the cause of death was 
arteriosclerotic heart disease; no other immediate cause or 
significant condition contributing to his death was listed.  

The service medical records show that the veteran was 
hospitalized in January 1941 for evaluation and treatment of 
complaints of fever, chills, and malaise, and pain, swelling, 
and tenderness in both knees, his left wrist, and left ankle.  
Acute rheumatic fever was initially a conditional diagnosis, 
but the final diagnosis was acute arthritis of both knees.  A 
March 1941 note states that there was not enough clinical 
evidence to establish a diagnosis of acute rheumatic fever.  
The history portion of the report of the veteran's separation 
examination in December 1946 lists rheumatic arthropathy, 
with no cardiac symptoms and no recurrence.  The separation 
examination itself revealed no pertinent abnormal clinical 
findings.  

Private treatment records dated from June 1997 through 
February 2002 reflect treatment for several disorders, 
including insulin-dependent diabetes mellitus and 
Parkinsonism.  During an inpatient evaluation in 1998 for a 
urinary tract infection and Parkinson's disease, the veteran 
was found to have critical aortic stenosis.  The records show 
that the veteran underwent aortic valve replacement and 
coronary artery bypass grafting in August 1998.  The summary 
of the operative procedure states that the veteran had had a 
history of chest pain and syncopal episodes.  The operative 
report does not indicate the etiology of the aortic valve 
disease.  The records also show that the veteran had some 
mild mitral regurgitation before and after the heart surgery.  

Importantly, none of the treatment records after 1998 
indicates any symptoms or clinical findings indicative of 
significant cardiac dysfunction.  Echodopplercardiograms in 
July 2000 and December 2001 revealed normal porcine aortic 
valve function, mild mitral regurgitation with mild left 
atrial dilatation, and a normal ejection fraction of 
75 percent.  Interestingly, an echodopplercardiogram in 
February 2001 reportedly showed severe tricuspid valve 
regurgitation, severe pulmonary hypertension, moderate right 
atrial dilatation, and mild left ventricular concentric 
hypertrophy, in addition to the findings noted on the other 
studies; the ejection fraction on that examination was also 
noted to be normal at 70 percent.  The treatment records 
through 2000 and 2001 repeatedly noted that the veteran's 
coronary artery disease was stable.  Those records also noted 
that the veteran was taking a diuretic.  An outpatient note 
dated approximately one month prior to his death does not 
reflect any symptoms related to cardiac dysfunction and his 
blood pressure was noted to be 112/50; the diagnoses included 
hypertensive cardiovascular disease.  

The report of a private orthopedic consultation in June 1997 
states that the veteran injured his left knee in 1957 and 
underwent surgery on the knee in 1958, consisting of having 
"cartilage sutured."  The veteran reported that he could 
not squat or run after the surgery and had had pain in the 
medial aspect of the knee for several years, particularly on 
climbing stairs.  On x-ray, findings consistent with 
arthritis of the left knee were noted and that was the 
examiner's impression.  

In October 1999, a private physician, board-certified in 
cardiovascular disease, wrote briefly that, "This is a 
letter to prove that [the veteran] did have severe aortic 
calcific stenosis and mild mitral regurgitation which 
prompted him to have an aortic replacement.  The aortic 
stenosis certainly could be related to previous rheumatic 
fever."  

The veteran's private physician, Dr. T., wrote in a clinic 
note in May 2001 that the veteran had a history of arthritis, 
particularly in his knees.  The examiner noted the history of 
rheumatic fever in 1941 and the subsequent surgery on the 
left knee.  He commented that the in-service rheumatic fever 
"could be contributing to his arthritis."  

Another private physician, Dr. J., also wrote in May 2001.  
He noted that the veteran "suffers from debilitating, 
painful arthritis both knees, history [of coronary] bypass, 
aorta valve replacement."  He commented that "all his 
problems are contributed [sic] to the rheumatic fever he 
suffered while in the naval service."  

In December 2002, the RO referred the claims file to the 
Chief of Cardiology at a VA medical center for a medical 
opinion.  The examiner reviewed and discussed the record in 
detail, including the three opinions by the above physicians.  
He discussed the clinical and laboratory findings noted in 
the service medical records in conjunction with the currently 
accepted criteria for a diagnosis of rheumatic fever, and 
concluded that the diagnosis of rheumatic fever during 
service was not well supported.  Turning to the veteran's 
valvular heart disease, he stated that 

it is extremely uncommon to have isolated 
aortic valve involvement, particularly 
stenosis, from previous rheumatic fever.  
The commonest valvular lesion is mitral 
stenosis, followed by mitral 
regurgitation, followed by mitral 
stenosis and aortic regurgitation.  It is 
exceedingly more likely that his aortic 
stenosis was due to senile degeneration 
of the valve, an extremely common lesion 
in [an] elderly man.  Therefore, it is 
very unlikely that this man's valvular 
disease was due to rheumatic fever.  

Although I am not a rheumatologist or an 
orthopedic surgeon, the medical 
literature clearly indicates that the 
arthritis associated with acute rheumatic 
fever is [] short-lived and almost never 
followed by permanent joint damage.  

In conclusion, ... I agree that there is 
little basis for the [appellant's] claim 
that [the veteran] had rheumatic fever in 
1941, or that his aortic stenosis or knee 
arthritis resulted from rheumatic fever.  

The appellant and her daughter testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
June 2004.  They testified to the progression of the 
veteran's arthritis through the years, to the subsequent 
diagnosis of his heart disease, and to their belief that the 
problems he had during service directly led to the disease 
that caused his death.  

Weighing the various medical opinions that are of record, the 
Board finds that the December 2002 opinion by the VA Chief of 
Cardiology is the most persuasive.  That examiner reviewed 
all of the veteran's medical records, including those from 
service.  The statements by the other physicians indicate 
that they relied on the veteran's report of his having had 
rheumatic fever during service, as well as the symptoms, 
clinical findings, and diagnoses noted at that time.  
Moreover, two of the three private opinions are tentative and 
couched in terms that indicate little probative value.  In 
addition, the opinions by the private physicians fail to 
consider the intervening injury to the veteran's left knee in 
1957 as a possible etiology for his arthritis in that joint.  
Further, the VA cardiologist's opinion provides specific 
rationale for his opinion that the veteran did not have 
rheumatic fever during service, and that the valvular heart 
disease that developed years later was not related to 
service.  

More importantly, however, there is no medical evidence that 
the veteran's valvular heart disease, whether or not related 
to service, contributed in any significant way to cause his 
death, despite the appellant's hearing testimony to the 
contrary.  The treatment records for two years prior to the 
veteran's death do not note any symptoms indicative of 
significant cardiac dysfunction.  The Board finds no reason 
to call into question the cause of death listed on the death 
certificate: Arteriosclerotic heart disease.  

There is no medical evidence that the veteran's 
arteriosclerotic heart disease was due to service or to his 
valvular heart disease or that it was manifest to a 
compensable degree within one year following the veteran's 
separation from service, except for the one private 
physician's opinion that "all his problems are contributed 
[sic] to the rheumatic fever he suffered while in the naval 
service."  Because the Board finds that the evidence shows 
that the veteran did not have rheumatic fever during service, 
that opinion carries no probative value.  

Accordingly, the Board finds that a service-connected 
disability did not cause or contribute substantially and 
materially to cause the veteran's death.  For this reason, 
the Board concludes that service connection for the cause of 
the veteran's death is not established, and the appeal must 
be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim; therefore, the provisions of § 5107(b) are not 
applicable.   


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	J. D. PARKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



